--------------------------------------------------------------------------------

 


 
 
STANDBY EQUITY DISTRIBUTION AGREEMENT
 
THIS AGREEMENT dated as of the 5th  day of May 2006 (the “Agreement”) between
CORNELL CAPITAL PARTNERS, LP, a Delaware limited partnership (the “Investor”),
and U.S. ENERGY CORP., a corporation organized and existing under the laws of
the State of Wyoming (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Fifty Million Dollars ($50,000,000) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
WHEREAS, the Company has engaged Newbridge Securities Corporation (the
“Placement Agent”), to act as the Company’s exclusive placement agent in
connection with the sale of the Company’s Common Stock to the Investor hereunder
pursuant to the Placement Agent Agreement dated the date hereof by and among the
Company, the Placement Agent and the Investor (the “Placement Agent Agreement”).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
ARTICLE I.
 
 
Certain Definitions
 
Section 1.1. “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.2. “Advance Date” shall mean the first (1st) Trading Day after
expiration of the applicable Pricing Period for each Advance.
 
Section 1.3. “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.
 
Section 1.4. “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.2(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement. No Advance Notice Date shall be less than five (5)
Trading Days after the prior Advance Notice Date.
 

 


--------------------------------------------------------------------------------



Section 1.5. “Bid Price” shall mean, on any date, the closing bid price (as
reported by Bloomberg L.P.) of the Common Stock on the Principal Market or if
the Common Stock is not traded on a Principal Market, the highest reported bid
price for the Common Stock, as furnished by the National Association of
Securities Dealers, Inc.
 
Section 1.6. “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.
 
Section 1.7. “Commitment Amount” shall mean the aggregate amount of up to Fifty
Million Dollars ($50,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement , provided that, the Company shall not effect
any sale under this Agreement and the Investor shall not have the right or the
obligation to purchase shares of Common Stock under this Agreement to the extent
that after giving effect to such purchase and sale the aggregate number of
shares issued under this Agreement and the shares acquired under the Securities
Purchase Agreement dated the date hereof would exceed 3,911,255 shares of Common
Stock (which is less than 20% of the 19,556,281 outstanding shares of Common
Stock as of the date of this Agreement) unless or until the Company obtains any
necessary shareholder approval or consent in accordance with Nasdaq rules prior
to such issuance.
 
Section 1.8. “Commitment Period” shall mean the period commencing on the earlier
to occur of (i) the Effective Date, or (ii) such earlier date as the Company and
the Investor may mutually agree in writing, and expiring on the earliest to
occur of (x) the date on which the Investor shall have made payment of Advances
pursuant to this Agreement in the aggregate amount of the Commitment Amount, (y)
the date this Agreement is terminated pursuant to Section 10.2 or (z) the date
occurring thirty six (36) months after the Effective Date, provided, that if the
Registration Statement is filed on a form other than Form S-2 or S-3, the date
under (z) shall be that date occurring thirty six (36) months after the
Effective Date only if twenty four (24) months after the Effective Date, the
Company files either an amendment to the then effective registration statement
or a new registration statement is declared effective incorporating the
Company’s current financial statements.
 
Section 1.9. “Common Stock” shall mean the Company’s common stock, par value
$0.01 per share.
 
Section 1.10. “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.
 
Section 1.11. “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.12. “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section 1.13. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 

 

2

--------------------------------------------------------------------------------



Section 1.14. “Material Adverse Effect” shall mean any condition, circumstance,
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to enter into and perform any of its obligations under
this Agreement or the Registration Rights Agreement in any material respect.
 
Section 1.15. “Market Price” shall mean the lowest VWAP of the Common Stock
during the Pricing Period.
 
Section 1.16. “Maximum Advance Amount” shall be Five Million
Dollars ($5,000,000) per Advance Notice subject to the limitations set forth in
Section 1.7 of this Agreement.
 
Section 1.17. “NASD” shall mean the National Association of Securities Dealers,
Inc.
 
Section 1.18. “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
 
Section 1.19. “Placement Agent” shall mean Newbridge Securities Corporation, a
registered broker-dealer.
 
Section 1.20. “Pricing Period” shall mean the five (5) consecutive Trading Days
after the Advance Notice Date.
 
Section 1.21. “Principal Market” shall mean the Nasdaq National Market, the
Nasdaq Capital Market, Nasdaq SmallCap Market, the American Stock Exchange, the
OTC Bulletin Board or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.22. “Purchase Price” shall be set at ninety eight percent (98%) of the
Market Price during the Pricing Period.
 
Section 1.23. “Registrable Securities” shall mean the shares of Common Stock to
be issued hereunder (i) in respect of which the Registration Statement has not
been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or (iii)
which have not been otherwise transferred to a holder who may trade such shares
without restriction under the Securities Act, and the Company has delivered a
new certificate or other evidence of ownership for such securities not bearing a
restrictive legend.
 
Section 1.24. “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
 
Section 1.25. “Registration Statement” shall mean a registration statement on
Form S-2 or S-3 (if use of such form is then available to the Company pursuant
to the rules of the SEC and, if not, on such other form promulgated by the SEC
for which the Company then qualifies and which counsel for the Company shall
deem appropriate, and which form shall be available for the resale of the
Registrable Securities to be registered thereunder in accordance with the
 
 
3

--------------------------------------------------------------------------------


 
 
provisions of this Agreement and the Registration Rights Agreement, and in
accordance with the intended method of distribution of such securities), for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.
 
Section 1.26. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.27. “SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.28. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.29. “SEC Documents” shall mean Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, Current Reports on Form 8-K and Proxy Statements of the
Company as supplemented to the date hereof, filed by the Company for a period of
at least twelve (12) months immediately preceding the date hereof or the Advance
Date, as the case may be, until such time as the Company no longer has an
obligation to maintain the effectiveness of a Registration Statement as set
forth in the Registration Rights Agreement.
 
Section 1.30. “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.
 
Section 1.31. “VWAP” shall mean the volume weighted average price of the
Company’s Common Stock as quoted by Bloomberg, LP.
 
 
ARTICLE II.
 
 
Advances
 
Section 2.1. Advances.
 
Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and the Investor shall
purchase from the Company, shares of the Company’s Common Stock by the delivery,
in the Company’s sole discretion, of Advance Notices. The number of shares of
Common Stock that the Investor shall purchase pursuant to each Advance shall be
determined by dividing the amount of the Advance by the Purchase Price. No
fractional shares shall be issued. Fractional shares shall be rounded to the
next higher whole number of shares. The aggregate maximum amount of all Advances
that the Investor shall be obligated to make under this Agreement shall not
exceed the Commitment Amount.
 
Section 2.2. Mechanics.
 
(a) Advance Notice. At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.2;
provided, however, the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be more than the Maximum Advance Amount
and the aggregate amount of the Advances pursuant to this Agreement shall not
exceed the Commitment Amount. The Company
 
 
4

--------------------------------------------------------------------------------


 
 
acknowledges that the Investor may sell shares of the Company’s Common Stock
corresponding with a particular Advance Notice after the Advance Notice is
received by the Investor. There shall be a minimum of five (5) Trading Days
between each Advance Notice Date.
 
(b) Date of Delivery of Advance Notice. An Advance Notice shall be deemed
delivered on (i) the Trading Day it is received by facsimile or otherwise by the
Investor if such notice is received prior to 5:00 pm Eastern Time, or (ii) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 5:00 pm Eastern Time on a Trading Day or at any time on a day which is not
a Trading Day. No Advance Notice may be deemed delivered on a day that is not a
Trading Day.
 
Section 2.3. Closings. On each Advance Date (i) the Company shall deliver to the
Investor such number of shares of the Common Stock registered in the name of the
Investor as shall equal (x) the amount of the Advance specified in such Advance
Notice pursuant to Section 2.1 herein, divided by (y) the Purchase Price and
(ii) upon receipt of such shares, the Investor shall deliver to the Company the
amount of the Advance specified in the Advance Notice by wire transfer, on the
Advance Date, of immediately available funds. In addition, on or prior to the
Advance Date, each of the Company and the Investor shall deliver to the other
all documents, instruments and writings required to be delivered by either of
them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein. To the extent the Company has not paid the
fees, expenses, and disbursements of the Investor in accordance with Section
12.4, the amount of such fees, expenses, and disbursements may be deducted by
the Investor (and shall be paid to the relevant party) directly out of the
proceeds of the Advance with no reduction in the amount of shares of the
Company’s Common Stock to be delivered on such Advance Date.
 

(a)  
Company’s Obligations Upon Closing.

 
(i) The Company shall deliver to the Investor the shares of Common Stock
applicable to the Advance in accordance with Section 2.3. The certificates
evidencing such shares shall be free of restrictive legends.
 
(ii) the Company’s Registration Statement with respect to the resale of the
shares of Common Stock delivered in connection with the Advance shall have been
declared effective by the SEC;
 
(iii) the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Registrable
Securities, or shall have the availability of exemptions therefrom. The sale and
issuance of the Registrable Securities shall be legally permitted by all laws
and regulations to which the Company is subject;
 
(iv) the Company shall have filed with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable Commission regulations;
 
(v) the fees as set forth in Section 12.4 below shall have been paid or can be
withheld as provided in Section 2.3; and
 
 
5

--------------------------------------------------------------------------------


 
 
(vi) The Company’s transfer agent shall be DWAC eligible.
 
(b) Investor’s Obligations Upon Closing.  Upon receipt of the shares referenced
in Section 2.3(a)(i) above and provided the Company is in compliance with its
obligations in Section 2.3, the Investor shall deliver to the Company the amount
of the Advance specified in the Advance Notice by wire transfer of immediately
available funds.
 
(c) Minimum Acceptable Price. The minimum price (“Minimum Acceptable Price”),
below which no purchase or sale of Common Stock shall occur, shall, in
connection with each Advance Notice delivered by the Company, be equal to an
amount not less than ninety five percent (95%) of the VWAP of the Common Stock
on the Trading Day immediately preceding the Advance Notice Date for each
Advance Notice. Upon the issuance by the Company of an Advance Notice along with
a Minimum Acceptable Price, (i) the Company shall automatically reduce the
amount of the Advance set forth in such Advance Notice by twenty percent (20%)
for each Trading Day during the Pricing Period the VWAP of the Common Stock is
below the Minimum Acceptable Price (each such day, an “Excluded Day”) and (ii)
each Excluded Day shall be excluded from the Pricing Period for purposes of
determining the Market Price. The number of shares of Common Stock to be
delivered to the Investor at the Closing (in accordance with Section 2.3 of this
Agreement) shall correspond with the reduced Advance Notice amount. The Company,
and only the Company, may waive the Minimum Acceptable Price with respect to any
particular Advance Notice by provided the Investor with written notice of waiver
on or prior to the Advance Notice Date.


 
 
 
Section 2.4. Hardship. In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.3, and specifically the Company fails
to deliver to the Investor on the Advance Date the shares of Common Stock
corresponding to the applicable Advance pursuant to Section 2.3(a)(i), the
Company acknowledges that the Investor shall suffer financial hardship and
therefore shall be liable for any and all losses, commissions, fees, or
financial hardship caused to the Investor.
 
 
ARTICLE III.
 
 
Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to
 
 
6

--------------------------------------------------------------------------------


 
 
execute and deliver this Agreement and all other instruments (including, without
limitations, the Registration Rights Agreement), on behalf of the Investor. This
Agreement has been duly executed and delivered by the Investor and, assuming the
execution and delivery hereof and acceptance thereof by the Company, will
constitute the legal, valid and binding obligations of the Investor, enforceable
against the Investor in accordance with its terms.
 
Section 3.2. Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.
 
Section 3.3. No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.4. Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes. The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.5. Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
 
Section 3.6. Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon economic bargaining power, enabled and
enables such Investor to obtain information from the Company in order to
evaluate the merits and risks of this investment. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.
 
 
7

--------------------------------------------------------------------------------


 
 
 
Section 3.7. Receipt of Documents. The Investor and its counsel have received
and read in their entirety: (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-K for the year ended December 31, 2005 and Form 10-Q/A for the
period ended September 30, 2005; and (iv) answers to all questions the Investor
submitted to the Company regarding an investment in the Company; and the
Investor has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.
 
Section 3.8. Registration Rights Agreement. The parties have entered into the
Registration Rights Agreement dated the date hereof.
 
Section 3.9. No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.10. Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.11. Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or traded.
Neither the Investor nor its affiliates has an open short position in the Common
Stock of the Company, the Investor agrees that it shall not, and that it will
cause its affiliates not to, engage in any short sales of or hedging
transactions with respect to the Common Stock, provided that the Company
acknowledges and agrees that upon receipt of an Advance Notice the Investor has
the right to sell the shares to be issued to the Investor pursuant to the
Advance Notice during the applicable Pricing Period. 
 
 
ARTICLE IV.
 
 
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:
 
Section 4.1. Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect on the Company and its subsidiaries taken as a whole.
 
 
8

--------------------------------------------------------------------------------


 
 
Section 4.2. Authorization, Enforcement, Compliance with Other Instruments. (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Registration Rights Agreement, the Placement Agent
Agreement and any related agreements, in accordance with the terms hereof and
thereof, (ii) the execution and delivery of this Agreement, the Registration
Rights Agreement, the Placement Agent Agreement and any related agreements by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, have been duly authorized by the Company’s Board of Directors and
no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) this Agreement, the Registration Rights
Agreement, the Placement Agent Agreement and any related agreements have been
duly executed and delivered by the Company, (iv) this Agreement, the
Registration Rights Agreement, the Placement Agent Agreement and assuming the
execution and delivery thereof and acceptance by the Investor and any related
agreements constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.
 
Section 4.3. Capitalization. The authorized capital stock of the Company
consists of an unlimited number of shares of Common Stock and 100,000 shares of
Preferred Stock, $0.01 par value per share (“Preferred Stock”), of which
19,556,281 shares of Common Stock and no shares of Preferred Stock are issued
and outstanding as of March 31, 2006. All of such outstanding shares have been
validly issued and are fully paid and nonassessable. Except as disclosed in the
SEC Documents, no shares of Common Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company. Except as disclosed in the SEC Documents and Schedule 4.3, as of the
date hereof, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (ii) there are no
outstanding debt securities (iii) there are no outstanding registration
statements other than on Form S-8 (except as stated at the end of this Section
4.3) and (iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act (except pursuant to the Registration Rights Agreement). There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein. The Company has furnished to
the Investor true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”). The terms of all the Company’s securities convertible into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto are shown on Schedule 4.3.
 
For purposes of clause (iii) above, the Company has on file re-sale registration
statements as follows:
 
 
9

--------------------------------------------------------------------------------


 
 
 
 

(A)  
Form S-1/A (333-115477, filed October 25, 2005) for 1,509,562 shares (including
764,226 shares issuable on exercise of warrants and options). This registration
statement is not effective and will be withdrawn. A new registration statement
on Form S-3 will be filed in April 2006, to cover resale of approximately
3,870,731 shares (the Form S-1/A shares plus additional shares issuable on
exercise of outstanding warrants and options); and

 

(B)  
Form S-3 (333-124277, filed April 22, 2005) for 4,520,375 shares (2,913,582
shares issuable on conversion of debentures, all converted (and believed to have
been sold)); plus 1,606,793 shares issuable on exercise of warrants, such number
being 150% (for price decline protection) of shares issuable on exercise (most
exercised and believed to have been sold).

 


 
Section 4.4. No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect. Except as disclosed in the SEC Documents, neither the
Company nor its subsidiaries is in violation of any term of or in default under
its Articles of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries. The business
of the Company and its subsidiaries is not being conducted in violation of any
material law, ordinance, regulation of any governmental entity. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement in accordance with the terms
hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its subsidiaries are unaware of any fact or circumstance which might
give rise to any of the foregoing.
 
Section 4.5. SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act since December 31, 2005. The Company
has delivered to the Investor or its representatives, or made available through
the SEC’s website at http://www.sec.gov, true and complete copies of the SEC
Documents. As of their respective dates, the financial
 
 
10

--------------------------------------------------------------------------------


 
 
statements of the Company disclosed in the SEC Documents (the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and, fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
Section 4.6. 10b-5. The SEC Documents do not include any untrue statements of
material fact, nor do they omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.
 
Section 4.7. No Default. Except as disclosed in the SEC Documents, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect on the Company’s
business or financial condition.
 
Section 4.8. Absence of Events of Default. Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.
 
Section 4.9. Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, trade secrets and other intellectual
property rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of
 
 
11

--------------------------------------------------------------------------------


 
 
any infringement by the Company or its subsidiaries of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, and, to the knowledge of the Company, there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.
 
Section 4.10. Employee Relations. Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
Section 4.11. Environmental Laws. To its and their knowledge, the Company and
its subsidiaries are (i) in compliance with any and all applicable material
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval. Provided, that this representation and warranty is limited to the
level of operations now being conducted; the Company’s and its subsidiaries’
compliance with Environmental Laws are consistent with the current level of
operations. No permits have been issued for the operation of the Shootaring
Canyon uranium mill, or for any mining activities.
 
Section 4.12. Title. Except as set forth in the SEC Documents, to its and their
best knowledge, the Company (including its subsidiaries) has good and marketable
title to its properties and material assets owned by it, free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest other
than such as are not material to the business of the Company. Any real property
and facilities held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries.
 
Section 4.13. Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.
 
 
12

--------------------------------------------------------------------------------


 
 
 
Section 4.14. Regulatory Permits. To its and their best knowledge, the Company
and its subsidiaries possess all material certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. Provided, that this representation and warranty is limited to the level
of operations now being conducted.
 
Section 4.15. Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 4.16. No Material Adverse Breaches, etc. Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries. Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries. Provided, that no representation or warranty is
made that regulatory permits for mining and milling operations will be obtained
in the future.
 
Section 4.17. Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
(i) have a Material Adverse Effect on the transactions contemplated hereby (ii)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a Material Adverse Effect on the business, operations,
properties, financial condition or results of operation of the Company and its
subsidiaries taken as a whole.
 
Section 4.18. Subsidiaries. Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.19. Tax Status. Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions
 
 
13

--------------------------------------------------------------------------------


 
 
reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
Section 4.20. Certain Transactions. Except as set forth in the SEC Documents
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.21. Fees and Rights of First Refusal. The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
 
Section 4.22. Use of Proceeds. The Company shall use the net proceeds from this
offering for general corporate purposes, including, without limitation, the
payment of loans incurred by the Company. However, in no event shall the Company
use the net proceeds from this offering for the payment (or loan to any such
person for the payment) of any judgment, or other liability, incurred by any
executive officer, officer, director or employee of the Company, except for any
liability owed to such person for services rendered, or for any judgment or
other liability incurred by such person originating from services rendered to
the Company, if the Company has indemnified such person from liability.
 
Section 4.23. Further Representation and Warranties of the Company. For so long
as any securities issuable hereunder held by the Investor remain outstanding,
the Company acknowledges, represents, warrants and agrees that it will maintain
the listing of its Common Stock on the Principal Market.
 
Section 4.24. Opinion of Counsel. Investor shall receive an opinion letter from
counsel to the Company on the date hereof.
 
Section 4.25. Opinion of Counsel. The Company will obtain for the Investor, at
the Company’s expense, any and all opinions of counsel which may be reasonably
required in order to sell the securities issuable hereunder without restriction.
 
Section 4.26. Dilution. The Company is aware and acknowledges that issuance of
shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
 
 
14

--------------------------------------------------------------------------------


 
 
ARTICLE V.
 
 
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.1. Indemnification.
 
(a) In consideration of the Investor’s execution and delivery of this Agreement,
and in addition to all of the Company’s other obligations under this Agreement,
the Company shall defend, protect, indemnify and hold harmless the Investor, and
all of its officers, directors, partners, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Investor Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
the Investor Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement or the Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Investor
Indemnitee not arising out of any action or inaction of an Investor Indemnitee,
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Investor Indemnitees. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.
 
(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement, the Registration Rights Agreement, or any instrument
or document contemplated hereby or thereby executed by the Investor, (b) any
breach of any covenant, agreement or obligation of the Investor(s) contained in
this Agreement, the Registration Rights Agreement or any other certificate,
instrument or document contemplated hereby or thereby executed by the Investor,
or (c) any cause of action, suit or claim brought or made against such Company
Indemnitee based on misrepresentations or due to a breach by the Investor and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Company
 
 
15

--------------------------------------------------------------------------------


 
 
Indemnitees. To the extent that the foregoing undertaking by the Investor may be
unenforceable for any reason, the Investor shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
(c) The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination.
 
 
ARTICLE VI.
 
 
Covenants of the Company
 
Section 6.1. Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect and the Company shall comply
in all material respects with the terms thereof.
 
Section 6.2. Listing of Common Stock. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market.
 
Section 6.3. Exchange Act Registration. The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
Section 6.4. Transfer Agent Instructions. Upon effectiveness of the Registration
Statement the Company shall deliver instructions to its transfer agent to issue
shares of Common Stock to the Investor free of restrictive legends on or before
each Advance Date.
 
Section 6.5. Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
Section 6.6. Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a registration statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the registration statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein
 
 
16

--------------------------------------------------------------------------------


 
 
not misleading, and that in the case of the related prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and (v) the Company’s reasonable determination that a post-effective amendment
to the Registration Statement would be appropriate; and the Company will
promptly make available to the Investor any such supplement or amendment to the
related prospectus. The Company shall not deliver to the Investor any Advance
Notice during the continuation of any of the foregoing events.
 
Section 6.7. Restriction on Sale of Capital Stock. During the Commitment Period,
the Company shall not, without the prior written consent of the Investor, (i)
issue or sell any Common Stock or Preferred Stock without consideration or for a
consideration per share less than the Bid Price of the Common Stock determined
immediately prior to its issuance (unless pursuant to the exercise of options,
warrants, or other instruments which are outstanding at the date hereof as
outlined on Schedule 4.3 attached hereto), or (ii) issue or sell any
Preferred Stock warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration per share less than the Bid Price of the
Common Stock determined immediately prior to its issuance, or (iii) file any
registration statement on Form S-8 other than for bonafide employee stock option
plans to be filed or now existing.
 
Section 6.8. Consolidation; Merger. The Company shall not, at any time after the
date hereof, effect any merger or consolidation of the Company with or into, or
a transfer of all or substantially all the assets of the Company to another
entity (a “Consolidation Event”) unless the resulting successor or acquiring
entity (if not the Company) assumes by written instrument the obligation to
deliver to the Investor such shares of stock and/or securities as the Investor
is entitled to receive pursuant to this Agreement.
 
Section 6.9. Issuance of the Company’s Common Stock. The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.
 
Section 6.10. Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.
 
Section 6.11. Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for or purchase the Common Stock, or pay anyone
any compensation for soliciting purchases of the Common Stock.
 
 
17

--------------------------------------------------------------------------------


 
 
ARTICLE VII.
 
 
Conditions for Advance and Conditions to Closing
 
Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each Closing is subject to the satisfaction, or
waiver by the Company, at or before each such Closing, of each of the conditions
set forth below.
 
(a) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b) Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2. Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice (a “Condition
Satisfaction Date”), of each of the following conditions:
 
(a) Registration of the Common Stock with the SEC. The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement. As set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective on
each Condition Satisfaction Date and (i) neither the Company nor the Investor
shall have received notice that the SEC has issued or intends to issue a stop
order with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC’s concerns have been addressed and the Investor is reasonably satisfied that
the SEC no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or related prospectus shall exist. The Registration
Statement must have been declared effective by the SEC prior to the first
Advance Notice Date.
 
(b) Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions therefrom. The sale and issuance of the shares of
Common Stock shall be legally permitted by all laws and regulations to which the
Company is subject.
 
(c) Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in the Registration Statement which would require the
Company to file a post-effective amendment to the Registration Statement.
 
(d) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
 
 
18

--------------------------------------------------------------------------------


 
 
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(e) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement.
 
(f) No Suspension of Trading in or Delisting of Common Stock. The trading of the
Common Stock is not suspended by the SEC or the Principal Market (if the Common
Stock is traded on a Principal Market). The issuance of shares of Common Stock
with respect to the applicable Closing, if any, shall not violate the
shareholder approval requirements of the Principal Market (if the Common Stock
is traded on a Principal Market). The Company shall not have received any notice
threatening the continued listing of the Common Stock on the Principal Market
(if the Common Stock is traded on a Principal Market).
 
(g) Maximum Advance Amount. The amount of an Advance requested by the Company
shall not exceed the Maximum Advance Amount. In addition, in no event shall the
number of shares issuable to the Investor pursuant to an Advance cause the
aggregate number of shares of Common Stock beneficially owned by the Investor
and its affiliates to exceed nine and 9/10 percent (9.9%) of the then
outstanding Common Stock of the Company. For the purposes of this section
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.
 
(h) No Knowledge. The Company has no knowledge of any event which would be more
likely than not to have the effect of causing such Registration Statement to be
suspended or otherwise ineffective.
 
(i) Executed Advance Notice. The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of each Condition Satisfaction Date.
 
 
ARTICLE VIII.
 
 
Due Diligence Review; Non-Disclosure of Non-Public Information
 
Section 8.1. Non-Disclosure of Non-Public Information.
 
(a) The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public, unless prior to disclosure of such
information the Company identifies such information as being material non-public
information and provides the Investor with the opportunity to accept or refuse
to accept such material non-public information for review.
 
(b) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, and the Company represents
that it
 
 
19

--------------------------------------------------------------------------------


 
 
does not disseminate non-public information to any investors who purchase stock
in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 8.2 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.
 
 
ARTICLE IX.
 
 
Choice of Law/Jurisdiction
 
Section 9.1. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County, New Jersey and the United States District Court of New Jersey,
sitting in Newark, New Jersey, for the adjudication of any civil action asserted
pursuant to this paragraph.
 
 
ARTICLE X.
 
 
Assignment; Termination
 
Section 10.1. Assignment. Neither this Agreement nor any rights of the Company
hereunder may be assigned to any other Person.
 
Section 10.2. Termination.
 
(a) The obligations of the Investor to make Advances under Article II hereof
shall terminate twenty-four (24) months after the Effective Date or thirty six
(36) months after the Effective Date provided that twenty four (24) months after
the Effective Date the Company has filed either an amendment to the then
effective registration statement or a new registration statement is declared
effective incorporating the Company’s current financial statements. Provided,
that the termination shall be thirty six (36) months after the Effective Date if
the registration statement is on Form S3 or S-2.
 
 
20

--------------------------------------------------------------------------------


 
 
(b) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of fifty (50) Trading Days, other than due to the acts of the
Investor, during the Commitment Period, or (ii) the Company shall at any time
fail materially to comply with the requirements of Article VI and such failure
is not cured within thirty (30) days after receipt of written notice from the
Investor, provided, however, that this termination provision shall not apply to
any period commencing upon the filing of a post-effective amendment to such
Registration Statement and ending upon the date on which such post effective
amendment is declared effective by the SEC.
 
 
ARTICLE XI.
 
 
Notices
 
Section 11.1. Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile, provided a copy
is mailed by U.S. certified mail, return receipt requested; (iii) three (3) days
after being sent by U.S. certified mail, return receipt requested, or (iv) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:
 
If to the Company, to:
U.S. Energy Corp.
 
877 North 8th West
 
Glen L. Larsen Building
 
Riverton, WY 82501
 
Attention: Mark J. Larsen
 
Telephone: (307) 856-9271
 
Facsimile: (307) 857-3050
   
With a copy to:
The Law Office of Stephen E. Rounds
 
1544 York Street, Suite 110
 
Denver, CO 80206
 
Attention : Stephen E. Rounds
 
Telephone: (303) 377-6997
 
Facsimile: (303) 377-0231
   
If to the Investor(s):
Cornell Capital Partners, LP
 
101 Hudson Street -Suite 3700
 
Jersey City, NJ 07302
 
Attention: Mark Angelo
 
Portfolio Manager
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266



 
 
21

--------------------------------------------------------------------------------



 
 

   
With a Copy to:
David Gonzalez, Esq.
 
101 Hudson Street - Suite 3700
 
Jersey City, NJ 07302
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266
   



 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
 
ARTICLE XII.
 
 
Miscellaneous
 
Section 12.1. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.
 
Section 12.2. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.3. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.4. Fees and Expenses. The Company hereby agrees to pay the following
fees:
 
(a) Structuring Fees. Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that (i) on the April 11, 2006 the Company paid a
structuring fee of Fifteen Thousand Dollars ($15,000) to Yorkville Advisors, LLC
and (ii) On each Advance Date, the Company shall pay Yorkville Advisors, LLC a
structuring fee of Five Hundred Dollars ($500) directly out the gross proceeds
of each Advance.
 
 
22

--------------------------------------------------------------------------------


 
 
 
 
(b) Due Diligence Fee. Company shall pay the Investor a non-refundable due
diligence fee of Five Thousand Dollars ($5,000) upon submission of the due
diligence documents to the Investor.
 
(c) Commitment Fees.
 
(i) On each Advance Date the Company shall pay to the Investor, directly out of
the gross proceeds of each Advance, an amount equal to two percent (2%) of the
amount of each Advance. The Company hereby agrees that if such payment, as is
described above, is not made by the Company on the Advance Date, such payment
shall be made as outlined and mandated by Section 2.3 of this Agreement.
 
(ii) On April 11, 2006 the Company issued to the Investor sixty eight thousand
five hundred thirty one (68,531) shares of Common Stock (the “Investor’s
Shares”).
 
(iii) Upon the execution of this Agreement the Company shall issue to the
Investor a warrant to purchase one hundred thousand (100,000) shares of the
Company’s Common Stock for a period of three (3) years at an exercise price of
$0.7.15 per share (the “Warrant”). The shares of Common Stock issuable under the
Warrant shall collectively be referred to as the “Warrant Shares”. Additionally
each time the Company has taken Advances hereunder in an aggregate amount of
Five Million Dollars ($5,000,000) the Company shall issue to the Investor on the
Advance Date of the Advance hereunder which when aggregated with all Advances
issued by the Company hereunder equal Five Million Dollars ($5,000,000)
additional warrants, in the same form of Warrant issued hereunder (except for
the exercise price), to purchase one hundred thousand (100,000) shares of the
Company’s Common Stock for a period of three (3) years at an exercise price
equal to the average VWAP of the Company’s Common Stock for the ten (10) Trading
Days immediately preceding the Advance Date of the Advance hereunder which when
aggregated with all Advances issued by the Company hereunder equal Five Million
Dollars ($5,000,000) (the “Milestone Warrants”). The shares of Common Stock
issuable under the Milestone Warrants shall collectively be referred to as the
“Milestone Warrant Shares”.
 
(iii) Fully Earned. The Investor’s Shares shall be deemed fully earned as of
April 11, 2006 and the Warrant Shares shall be deemed fully earned as of the
date hereof. Each Milestone Warrants shall be earned on the date the Company
takes an Advance hereunder when aggregated with all Advances issued by the
Company hereunder equal Five Million Dollars ($5,000,000).
 
(iv) Registration Rights. The Investor’s Shares, the Warrant Shares and the
Milestone Warrant Shares will have “piggy-back” registration rights.
 
Section 12.5. Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party. The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of
 
 
23

--------------------------------------------------------------------------------


 
 
services purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.
 
Section 12.6. Confidentiality. If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 

 
COMPANY:
 
U.S. Energy Corp.
     
By:       /s/   Mark J. Larsen    
 
Name:  Mark J. Larsen
 
Title:  President
         
INVESTOR:
 
Cornell Capital Partners, LP
     
By: Yorkville Advisors, LLC
 
Its: General Partner
     
By:      /s/  Mark Angelo     
 
Name: Mark Angelo
 
Title: Portfolio Manager
   










 


 



25

--------------------------------------------------------------------------------




 
EXHIBIT A
 
 
ADVANCE NOTICE
 
 
U.S. ENERGY CORP.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of U.S. ENERGY CORP. (the “Company”) issuable in
connection with this Advance Notice, delivered pursuant to the Standby Equity
Distribution Agreement (the “Agreement”), as follows:
 
1. The undersigned is the duly elected ______________ of the Company.
 
2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.
 
3.  The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q, or 10-K, 8-K, etc.).
All SEC Filings and other public disclosures made by the Company, including,
without limitation, all press releases, analysts meetings and calls, etc.
(collectively, the “Public Disclosures”), have been reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants. None of the Company’s Public
Disclosures contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
5. The Advance requested is $_____________________.
 
The undersigned has executed this Certificate this ____ day of
_________________.
 
U.S. ENERGY CORP.




By:      
Name: 
Title: 
 
 
If Returning This Advance Notice via Facsimile Please Send To:  (201) 946-0851
If by Mail, via Federal Express To:     Cornell capital Partners, LP
                                                          101 Hudson Street,
Suite 3700, Jersey City, NJ  07302

--------------------------------------------------------------------------------

